Citation Nr: 0619142	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  98-18 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 30 percent for tinea 
versicolor and pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had honorable active military service from 
October 1951 to January 1954.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from July 1997, February 1998, November 1998, October 
2001, and July 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The November 1998 rating decision recharacterized the 
veteran's separately evaluated skin disorder of the feet and 
body as tinea versicolor and pedis and assigned a 30 percent 
disability evaluation - retroactively effective from 
February 3, 1982.  The recharacterization and increased 
disability evaluation was based on clear and unmistakable 
error (CUE), as his skin disorder of the body 
(tinea versicolor) was actually a spreading of the skin 
disorder of his feet (tinea pedis).  He wants an even higher 
rating; indeed, this is presumed unless he expressly 
indicates otherwise.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  From February 3, 1982 to August 29, 2002, the veteran's 
skin disorder was manifested by scaling and itching.

3.  Since August 30, 2002, the veteran's skin disorder has 
caused scaling and itching over 15 percent of the total body 
surface area and 20 percent of the visible area of his head 
and neck.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for tinea versicolor and pedis.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.118, Diagnostic Codes 7806, 7813 (2001 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this case at hand, the veteran was sent VCAA letters in 
July 2001 and more recently in April 2004.  He was not sent a 
VCAA letter prior to the rating decision wherein he was 
awarded the higher, combined, 30 percent disability 
evaluation for his tinea versicolor and pedis - as the VCAA 
did not yet exist at that time.  But the July 2001 and 
November 2004 VCAA letters apprised him of the type of 
evidence necessary to substantiate his claim for an even 
higher disability rating and were issued prior to the October 
2001 and July 2004 rating decisions, respectively.  So he 
received VCAA notice before those readjudications of his 
claim.

Although those July 2001 and April 2004 VCAA letters did not 
contain information concerning the effective date in the 
event that a higher rating were to be awarded, this is 
nonprejudicial and, therefore, does not preclude the Board 
from proceeding with the issuance of a final decision at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
the claim for a higher rating, so any questions concerning 
the appropriate effective date to be assigned are thereby 
rendered moot.  See Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) [SOC 
provisions] and 5103A [duty to assist provisions] and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.")

Also bear in mind both VCAA letters indicated what evidence 
the veteran was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
Thus, the letters satisfied the VCAA notice requirements as 
expressed by the Court in Dingess and Pelegrini II.  There 
was no specific mention, per se, of the "fourth element" 
discussed in Pelegrini II, but the letters nonetheless 
explained that the veteran should identify and/or submit any 
supporting evidence.  The content of the VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The veteran has not indicated he has any additional relevant 
evidence to submit or that needs to be obtained.  
Consequently, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, the regulations 
pertaining to the evaluation of skin disorders were amended 
- effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(2002).  But where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. 
§ 3.114 (2004).  See, too, VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 (Fed. 
Cir. 2003).

So while the Board must evaluate the appellant's claim under 
both the old and new standards, the current regulations - 
even if more favorable, only may be applied prospectively 
from August 30, 2002, onward.

The veteran presently has a 30 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, by analogy to dermatophytosis.  
See 38 C.F.R. § 4.20 (2005) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  

Under the former version of Diagnostic Code 7813, 
dermatophytosis was rated as eczema (under Diagnostic Code 
7806), dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  And 
under Diagnostic Code 7806, a 30 percent disability 
evaluation was assigned for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 50 
percent disability evaluation was warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or for exceptionally repugnant 
eczema.  Id.  There was no higher disability evaluation under 
this Code.

According to the current regulations, effective August 30, 
2002, DC 7813 states that dermatophytosis is to be rated as 
disfigurement of the head, neck, or face (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  As the veteran's predominant disability is his 
body and feet, the disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 30 percent 
disability evaluation is assigned for dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

For the next higher 60 percent disability evaluation, there 
must be dermatitis or eczema over more than 40 percent of the 
entire body or more than 40 percent of the exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs for the 
past 12 month period.  Id.  There is no higher disability 
evaluation available under this Code, either.

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's tinea versicolor and pedis most closely 
approximates the criteria for the currently assigned 30-
percent rating, under both the former and current standards.  
See 38 C.F.R. § 4.118, DCs 7806, 7813 (2001); 38 C.F.R. 
§ 4.118, DCs 7806, 7813 (2005).

In reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture for the period prior to 
August 30, 2002 was most consistent with the currently 
assigned 30-percent rating.  The objective clinical evidence 
of record does not show he experienced exudation, extensive 
lesions, or marked disfigurement.  While the Board 
acknowledges that he complained of itching due to his skin 
disorder, he did not have systemic or nervous manifestations, 
and the topical lotions prescribed apparently provided some 
measurable relief of his discomfort from the itching.  In 
addition, there was no evidence his skin disorder caused 
crusting or ulceration.  Further, his VA medical records and 
the reports of his examinations do not show he had any 
scaling, and there was no evidence of hypopigmentation.  
Moreover, the currently assigned 30-percent rating takes into 
account involvement of an exposed surface such as his face 
and sometimes feet.  Thus, the severity of his symptomatology 
is most commensurate with the presently assigned 30 percent 
rating under the old standards.

The veteran also is not entitled to a higher rating under the 
revised standards.  The objective clinical evidence of record 
does not show tinea versicolor and pedis over 40 percent of 
his body or that these conditions require constant or 
near-constant systemic therapy involving corticosteroids.  
While the Board acknowledges he reported during his 2004 and 
2005 VA examinations that he has used prescription and 
nonprescription topical ointments, anti-fungal medications, 
and lotions, including hydrocortisone, his skin disorder does 
not require immune suppression.  And the scaling and erythema 
of his skin only covers about 15 percent of his total body 
surface area.  In this regard, the Board points out that his 
hyperpigmentation and lichenification of the crural folds are 
due to scarring.  Likewise, only 20 percent of the visible 
area of his head and neck show mild erythema, without 
scaling, and there is no probative indication of any affect 
on his earning capacity and daily activity.  See 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.41.  Consequently, he is entitled - at 
most - to a 30-percent rating under the revised standards.

Lastly, the Board also has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  But 
the record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is to say, he has not shown his skin 
disorder has caused marked interference with employment 
(meaning above and beyond that contemplated by his current 
30-percent schedular rating) or necessitated frequent periods 
of hospitalization.  Rather, it appears from the record that 
he simply retired from his job and that he mostly, if not 
entirely, has received outpatient treatment - as opposed to 
as an inpatient.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
tinea versicolor and pedis, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for a rating higher than 30 percent for tinea 
versicolor and pedis is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


